United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30811
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                          MARK E. AMOS,

                                                 Defendant-Appellant.

                        --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 2:06-CV-1114
                      USDC No. 2:98-CR-146-1
                        --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Mark E. Amos was convicted pursuant to his guilty plea of

possession with intent to distribute marijuana and conspiracy

to possess cocaine with intent to distribute, in violation of

21 U.S.C. §§ 841(a)(1), 846.      He appeals the district court’s

dismissal of his 28 U.S.C. § 2255 motion to vacate his sentence as

being time-barred.   The district court granted a certificate of

appealability as to this issue.   Notwithstanding his assertions to

the contrary, United States v. Booker, 543 U.S. 220 (2005), is not


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
retroactively applicable to his motion.       See United States v.

Gentry, 432 F.3d 600, 604-05 (5th Cir. 2005).     Accordingly, the

judgment of the district court is AFFIRMED.




                                2